Case 8:20-cv-01514-TPB-AEP Document 85 Filed 09/02/20 Page 1 of 12 PageID 23599




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 OVIS ELLERBEE and JAMES
 ELLERBEE,

        Plaintiffs,

 v.                                                  Case No. 8:20-cv-1514-T-60AEP

 ETHICON, INC. and JOHNSON &
 JOHNSON,

        Defendants.
                                             /

              ORDER GRANTING IN PART AND DENYING IN PART
             “DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT”

        This matter is before the Court on “Defendants’ Motion for Summary

 Judgment” and supporting memorandum, filed on October 29, 2019. (Docs. 37; 38).

 Plaintiffs responded in opposition on November 15, 2019. (Doc. 47). Defendants

 filed a reply on November 21, 2019. (Doc. 49). Upon review of the motion, response,

 reply, court file, and record, the Court finds as follows:

                                         Background

        This case is one of thousands of similar cases filed since 2010. 1 Plaintiffs

 Ovis Ellerbee and James Ellerbee sued directly in the Southern District of West


 1In the seven MDLs, over 100,000 cases have been filed, approximately 40,000 of which are in the
 Ethicon MDL. See MDL 2187 (C.R. Bard) Member List of Cases,
 https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2187; MDL 2325 (American Medical
 Systems) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2325;
 MDL 2326 (Boston Scientific) Member List of Cases,
 https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2326; MDL 2327 (Johnson & Johnson,
 Ethicon) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2327;


                                           Page 1 of 12
Case 8:20-cv-01514-TPB-AEP Document 85 Filed 09/02/20 Page 2 of 12 PageID 23600




 Virginia as part of the multidistrict litigation (MDL) entitled In re: Ethicon, Inc.,

 Pelvic Repair Sys. Prods. Liab. Lit., MDL No. 2327. The case was not resolved by

 the MDL transferee court (“MDL Court”), and on July 1, 2020, it was transferred to

 this Court.

        On November 7, 2006, Ms. Ellerbee was implanted with Ethicon’s TVT-O and

 Prolift devices at a hospital in Tampa, Florida. Both devices were designed and

 manufactured by Defendants Johnson & Johnson and Ethicon, Inc. In early 2017,

 Ms. Ellerbee’s physician surgically removed what Plaintiffs claim to have been

 mesh located in the bladder mucosa. On February 23, 2017, Ms. Ellerbee

 underwent a revision/removal procedure and an anterior colporrhaphy. Ms.

 Ellerbee later had another mesh sling implanted.

        On June 24, 2015, Plaintiffs sued directly in the MDL using a short-form

 complaint, alleging: Negligence (Count I), Strict Liability – Manufacturing Defect

 (Count II), Strict Liability – Failure to Warn (Count III), Strict Liability – Defective

 Product (Count IV), Strict Liability – Design Defect (Count V), Common Law Fraud

 (Count VI), Fraudulent Concealment (Count VII), Constructive Fraud (Count VIII),

 Negligent Misrepresentation (Count IX), Negligent Infliction of Emotional Distress

 (Count X), Breach of Express Warranty (Count XI), Breach of Implied Warranty

 (Count XII), Violation of Consumer Protection Laws (Count XIII), Gross Negligence




 MDL 2387 (Coloplast) Member List of Cases,
 https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2387; MDL 2440 (Cook Medical)
 Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2440; and
 MDL 2511 (Neomedic) Member List of Cases,
 https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2511.


                                           Page 2 of 12
Case 8:20-cv-01514-TPB-AEP Document 85 Filed 09/02/20 Page 3 of 12 PageID 23601




 (Count XIV), Unjust Enrichment (Count XV), Loss of Consortium (Count XVI),

 Punitive Damages (Count XVII), and Discovery Rule and Tolling (Count XVIII).

                                         Legal Standard

        Summary judgment is appropriate “if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary

 judgment is only defeated by the existence of a genuine issue of material fact.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

        The moving party bears the initial burden of showing that there are no

 genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256,

 1260 (11th Cir. 2004). When the moving party has discharged its burden, the

 nonmoving party must then designate specific facts showing the existence of

 genuine issues of material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

 593-94 (11th Cir. 1995). If there is a conflict between the parties’ allegations or

 evidence, the nonmoving party’s evidence is presumed to be true and all reasonable

 inferences must be drawn in the nonmoving party’s favor. Shotz v. City of

 Plantation, 344 F.3d 1161, 1164 (11th Cir. 2003).

                                              Analysis

 Statute of Limitations

        Defendants seek summary judgment on all claims, arguing that the entire

 action is barred by the statute of limitations. 2 Under Florida law, the statute of


 2For reasons explained in the Court’s analysis of Count XIII, this analysis does not apply to that
 count.


                                              Page 3 of 12
Case 8:20-cv-01514-TPB-AEP Document 85 Filed 09/02/20 Page 4 of 12 PageID 23602




 limitations for a product’s liability action is four years. §§ 95.11(3)(e), 95.031, F.S.

 “The limitations period does not begin to run until ‘the date that the facts giving

 rise to the cause of action were discovered, or should have been discovered with the

 exercise of due diligence.’” Eghnayem v. Boston Sci. Corp., 873 F.3d 1304, 1323

 (11th Cir. 2017) (quoting § 95.031, F.S.). The knowledge required for the

 limitations period to begin to run does not need to “rise to that of legal certainty.”

 Id. (quoting Univ. of Miami v. Bogorff, 583 So. 2d 1000, 1004 (Fla. 1991)). Instead,

 plaintiffs are only required to have “notice, through the exercise of reasonable

 diligence, of the possible invasion of their legal rights.” Id. (quoting Bogorff, 583 So.

 2d at 1004). Notice has two essential components: a distinct injury and exposure to

 the product at issue. Id. Therefore, to warrant summary judgment based on the

 statute of limitations, the evidence must clearly establish that more than four years

 before Plaintiffs filed suit, they were aware of a distinct change in Ms. Ellerbee’s

 condition and knew that Ms. Ellerbee was exposed to the products at issue.

       Here, the record does not establish that Plaintiffs were aware of a distinct

 change in Ms. Ellerbee’s condition, or that she knew of the possible involvement of

 the devices, by June 24, 2011. Although Ms. Ellerbee reported vaginal pain in 2007

 and 2009, this symptom was not so obviously unusual as to put Plaintiffs on notice

 of their possible claims, particularly because Ms. Ellerbee had reported vaginal pain

 and other similar symptoms prior to the implantation of the devices. See id. at 1324

 (explaining that emergence of a new symptom was not so obviously unusual as to

 put the plaintiff on notice as to her possible claim and holding that the timeliness of




                                        Page 4 of 12
Case 8:20-cv-01514-TPB-AEP Document 85 Filed 09/02/20 Page 5 of 12 PageID 23603




 the action was therefore a fact question for the jury). Additionally, according to Ms.

 Ellerbee’s deposition testimony, she was not aware of the possible involvement of

 the devices until 2013, when she saw a television commercial describing her

 symptoms and decided to seek medical care. (Doc. 37-3). Consequently, the record

 does not conclusively establish that the limitations period expired before Plaintiffs

 filed their complaint. Consequently, the motion for summary judgment is denied on

 this ground.

 Count I: Negligence

       Manufacturing Defect

       Defendants seek summary judgment on Count I to the extent the claim is

 based on an alleged manufacturing defect. Plaintiffs indicate that they do not

 intend to pursue any claims based on a manufacturing defect. Based on Plaintiffs’

 concession and the applicable case law, Defendants are entitled to summary

 judgment on this portion of Count I.

       Failure to Warn

       Defendants also seek summary judgment on Count I to the extent that the

 claim is based on an alleged failure to warn. Defendants argue that Plaintiffs

 cannot establish proximate causation under the learned intermediary doctrine

 because Ms. Ellerbee’s implanting physician would not have changed his decision if

 given additional warnings or risk information. Plaintiffs argue that there is a

 genuine issue of material fact as to the physician’s familiarity with and reliance on




                                        Page 5 of 12
Case 8:20-cv-01514-TPB-AEP Document 85 Filed 09/02/20 Page 6 of 12 PageID 23604




 the warnings and whether Ms. Ellerbee’s physician would have used the product

 had there been an adequate warning.

        The learned intermediary doctrine is a fact-intensive affirmative defense that

 “directs the manufacturer’s duty to warn to the prescribing physician rather than

 the ultimate consumer or patient.” Eghnayem v. Boston Scientific Corp., No. 1:14-

 cv-024061, 2016 WL 4051311, at *9 (S.D. Fla. Mar. 17, 2016); MacMorris v. Wyeth,

 Inc., No. 2:04-cv-596-FtM-29DNF, 2005 WL 1528626, at *3 (M.D. Fla. June 27,

 2005); see, e.g., Salinero v. Johnson & Johnson, 400 F. Supp. 3d 1334, 1344-45 (S.D.

 Fla. 2019). To establish proximate causation, “a plaintiff must show that her

 treating physician would not have used the product had adequate warnings been

 provided.” Id. (citing Hoffmann-La Roche Inc. v. Mason, 27 So. 3d 75, 76 (Fla. 1st

 DCA 2009)). The causal link is therefore broken when the prescribing physician

 had substantially the same knowledge as an adequate warning from the

 manufacturer would have given. Christopher v. Cutter Labs., 53 F.3d 1184, 1192

 (11th Cir. 1995).

        The Court has reviewed the deposition of Dr. Pardon. See (Doc. 37-2). Dr.

 Pardon explains that he was aware of much of the information contained in the

 warning, but he did not specifically testify that he possessed the same knowledge

 that an adequate warning would have provided. (Id. at 65-73). Dr. Pardon also

 identified several alleged deficiencies in the warnings. (Id.). Construing these facts

 in light most favorable to Plaintiffs, as it is required to do at this stage of the

 proceedings, the Court finds that there are genuine issues of material fact as to




                                         Page 6 of 12
Case 8:20-cv-01514-TPB-AEP Document 85 Filed 09/02/20 Page 7 of 12 PageID 23605




 proximate causation and the applicability of the learned intermediary doctrine in

 this case. See, e.g., Resendez v. C. R. Bard, Inc., No. 5:19-cv-299-BO, 2020 WL

 1916690, at *1 (E.D.N.C. Apr. 20, 2020) (holding that plaintiff’s negligent failure to

 warn claim was not barred by the learned intermediary doctrine); Wortman v. C. R.

 Bard, Inc., No. 1:19-cv-3273-JMS-DLP, 2019 WL 6329651, at *8-9 (S.D. Ind. Nov.

 26, 2019) (concluding that the learned intermediary doctrine did not preclude

 failure to warn claim). As such, Defendants are not entitled to summary judgment

 on this portion of Count I.

 Count II: Strict Liability – Manufacturing Defect

       In their motion, Defendants move for summary judgment on Plaintiffs’

 manufacturing defect claim. Plaintiffs indicate that they will not pursue Count II.

 Consequently, Defendants are entitled to summary judgment on Count II.

 Count III: Strict Liability -- Failure to Warn

       Defendants seek summary judgment on Plaintiffs’ strict liability failure to

 warn claim. For the reasons discussed in the Court’s analysis of Count I, there is an

 issue of fact as to the applicability of the learned intermediary doctrine. As such,

 the motion for summary judgment is denied as to Count III.

 Count IV: Strict Liability – Defective Product

       In their motion, Defendants move for summary judgment on Plaintiffs’ claim.

 Plaintiffs indicate that they will not pursue Count IV. Consequently, the Court

 finds that Defendants are entitled to summary judgment on Count IV.




                                       Page 7 of 12
Case 8:20-cv-01514-TPB-AEP Document 85 Filed 09/02/20 Page 8 of 12 PageID 23606




 Count V: Strict Liability -- Design Defect

       Defendants seek summary judgment on Plaintiffs’ design defect claim,

 arguing that if the Court grants their Daubert motion, Plaintiffs will be unable to

 establish a design defect without expert testimony. However, the Court ruled on

 the Daubert motion and held that Dr. Hoyte’s case-specific opinions are admissible.

 (Doc. 83). Consequently, because there is an issue of material fact regarding

 causation, the motion for summary judgment is due be denied as to Count V.

 Count VI: Common Law Fraud

       Defendants seek summary judgment as to Plaintiffs’ common law fraud

 claim. Specifically, Defendants argue that the claim is barred because Plaintiffs

 cannot establish causation under the learned intermediary doctrine. For the

 reasons discussed in the Court’s analysis of Count I, there is an issue of fact as to

 the applicability of the learned intermediary doctrine.

 Count VII: Fraudulent Concealment

       Defendants move for summary judgment on Plaintiffs’ fraudulent

 concealment claim. Plaintiffs indicate that they do not intend to proceed with this

 claim. As such, the motion for summary judgment is granted as to Count VII.

 Count VIII: Constructive Fraud

       Defendants seek summary judgment on Plaintiffs’ constructive fraud claim.

 Plaintiffs indicate that they do not intend to proceed with this claim. As such, the

 motion for summary judgment is granted as to Count VIII.




                                       Page 8 of 12
Case 8:20-cv-01514-TPB-AEP Document 85 Filed 09/02/20 Page 9 of 12 PageID 23607




 Count IX: Negligent Misrepresentation

       Defendants seek summary judgment as to Plaintiffs’ common law fraud

 claim. Specifically, Defendants argue that the claim is barred because Plaintiffs

 cannot establish causation under the learned intermediary doctrine. For the

 reasons discussed in the Court’s analysis of Count I, there is an issue of fact as to

 the applicability of the learned intermediary doctrine. Consequently, the motion for

 summary judgment is denied as to Count IX.

 Count X: Negligent Infliction of Emotional Distress

       Defendants move for summary judgment on Plaintiffs’ negligent infliction of

 emotional distress claim. Plaintiffs indicate that they do not intend to proceed with

 this claim. As such, the motion for summary judgment is granted as to Count X.

 Counts XI and XII: Breach of Express Warranty and Breach of Implied
 Warranty

       Defendants seek summary judgment on Plaintiffs’ breach of express and

 implied warranty claims. Plaintiffs indicate that they do not intend to proceed with

 these claims. Consequently, the motion for summary judgment is granted as to

 Counts XI and XII.

 Count XIII: Violation of Consumer Protection Laws

       In their motion, Defendants seek summary judgment on Plaintiffs’ violation

 of consumer protection laws claim. Defendants contend that Plaintiffs cannot

 establish causation under the learned intermediary doctrine. The Court disagrees

 with Defendants’ argument as to the learned intermediary doctrine for the reasons




                                       Page 9 of 12
Case 8:20-cv-01514-TPB-AEP Document 85 Filed 09/02/20 Page 10 of 12 PageID 23608




  discussed in its analysis of Count I. However, the Court finds that Defendants are

  entitled to summary judgment on this claim for other reasons.

         First, the Florida Deceptive and Unfair Trade Practices Act (“FDUPTA”) does

  not apply to claims for personal injury or death, including those brought in the

  products liability context. § 501.212(3), F.S.; see, e.g., Douse v. Boston Sci. Corp.,

  314 F. Supp. 3d 1251, 1264 (M.D. Fla. 2018).

         Second, even if such a claim could be brought under FDUTPA, Defendants’

  statute of limitations argument succeeds under FDUTPA. A FDUTPA claim must

  be brought within “4 years after the occurrence of a violation of this part or more

  than 2 years after the last payment in a transaction involved in a violation of this

  part, whichever is later.” § 501.207(5), F.S. Further, “[t]he doctrine of delayed

  discovery, under which the statute of limitations begins to run when ‘the facts

  giving rise to the cause of action were discovered or should have been discovered

  with the exercise of due diligence,’ does not apply to claims under FDUTPA.” Fisher

  v. Harley-Davison Motor Grp., LLC, 2:19-cv-14154, 2019 WL 8014364, at *3 (S.D.

  Fla. Oct. 18, 2019) (quoting Martin v. World Wide Child Care Corp., No. 17-cv-

  80188, 2017 WL 9618895, at *4 (S.D. Fla. Dec. 1, 2017)). Instead, under FDUTPA,

  the limitations period begins to run when the product is purchased. See Koski v.

  Carrier Corp., 347 F. Supp. 3d 1185, 1192 (S.D. Fla. 2017). 3 Therefore, the


  3 Though the Court notes that some claims under FDUTPA may be subject to equitable tolling,
  tolling is only “appropriate when a movant untimely files because of extraordinary
  circumstances that are both beyond his control and unavoidable even with diligence.” Switala v.
  Rosenstiel, 288 F. Supp. 3d 1296, 1301 (S.D. Fla. 2017) (quoting Arce v. Garcia, 434 F.3d 1254, 1261
  (11th Cir. 2006)). The burden is on the plaintiff to establish that equitable tolling is appropriate.
  Arce, 434 F.3d at 1261. Plaintiff has put forward no argument or no facts that suggest that equitable
  tolling could be appropriate under the circumstances.


                                             Page 10 of 12
Case 8:20-cv-01514-TPB-AEP Document 85 Filed 09/02/20 Page 11 of 12 PageID 23609




  limitation period began to run no later than the date of Ms. Ellerbee’s surgery in

  2006, which is far beyond the FDUTPA statute of limitations. Consequently, the

  Court grants summary judgment for Defendants as to Count XIII.

  Count XIV: Gross Negligence

        Manufacturing Defect

         Defendants seek summary judgment on Count XIV to the extent it relies on

  allegations of a manufacturing defect. Plaintiffs indicate that they do not intend to

  pursue any claims based on a manufacturing defect. Based on Plaintiffs’ concession

  and the applicable case law, the Court grants summary judgment on this portion of

  Count XIV.

        Failure to Warn

        Defendants additionally seek summary judgment on Count XIV to the extent

  that it relies on Plaintiffs’ failure to warn claims. For the reasons discussed in the

  Court’s analysis of Count I, there is an issue of fact as to the applicability of the

  learned intermediary doctrine. As such, the Court denies summary judgment as to

  this portion of Count XIV.

  Count XV: Unjust Enrichment

        Defendants move for summary judgment on Plaintiffs’ unjust enrichment

  claim. Plaintiffs indicate that they do not intend to proceed with this claim. As

  such, the motion for summary judgment is granted as to Count XV.




                                         Page 11 of 12
Case 8:20-cv-01514-TPB-AEP Document 85 Filed 09/02/20 Page 12 of 12 PageID 23610




  Count XVI: Loss of Consortium

        Defendants seek summary judgment on Plaintiffs’ loss of consortium claim.

  Plaintiffs indicate that they do not intend to proceed with this claim. As such, the

  motion for summary judgment is granted as to Count XVI.

        Accordingly, it is
        ORDERED, ADJUDGED, and DECREED:

        1.     “Defendants’ Motion for Summary Judgment” (Doc. 37) is GRANTED

               IN PART and DENIED IN PART.

        2.     The motion is GRANTED to the extent that summary judgment shall

               be entered in favor of Defendant, and against Plaintiffs, on Count I (in

               part), Count II, Count IV, Count VII, Count VIII, Count X, Count XI,

               Count XII, Count XIII, Count XIV (in part), Count XV, and Count XVI.

               The Court will enter a final judgment once all claims have been

               resolved.

        3.     The motion is DENIED in all other respects.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 2nd day of

  September, 2020.




                                                TOM BARBER
                                                UNITED STATES DISTRICT JUDGE




                                       Page 12 of 12
